



Exhibit 10.5


CHANGE ORDER FORM
Soils Preparation Provisional Sum Partial True-Up RECON 3
PROJECT NAME:  Sabine Pass LNG Stage 3 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: May 4, 2015
CHANGE ORDER NUMBER: CO-00021


DATE OF CHANGE ORDER: August 24, 2017



--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)
1.
The previous value of the Soils Preparation Provisional Sum incorporated into
the Agreement in Change Order C0-00020, dated March 29, 2017, was U.S.
$85,973,753. This Change Order will increase the Soils Preparation Provisional
Sum by $980,760 resulting in a new value of Eighty-Six Million, Nine Hundred
Fifty-Four Thousand, Five Hundred Thirteen U.S. Dollars (U.S. $86,954,513).

2.
The Aggregate Provisional Sum specified in Article 7. l A of the Agreement prior
to this Change Order was $321,620,341. This Change Order will increase the
Aggregate Provisional Sum amount by $980,760 and the new value shall be
$322,601,101.

3.
The overall cost breakdown associated with the increase in the Soils Preparation
Provisional Sum is provided in Exhibit A of this Change Order.

4.
Schedule C-1 (Milestone Payment Schedule) of Attachment A of the Agreement will
be amended by including the milestone(s) listed in Exhibit B of this Change
Order.

--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
2,987,000,000


Net change by previously authorized Change Orders (#0001-00020)
$
96,658,200


The Contract Price prior to this Change Order was
$
3,083,658,200


The Contract Price will be increased by this Change Order in the amount of
$
980,760


The new Contract Price including this Change Order will be
$
3,084,638,960





Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary). N/A




Adjustment to Payment Schedule: Yes. See Exhibit B.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:









--------------------------------------------------------------------------------





Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:
/s/ BT Contractor /s/ EL Owner




[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.


/s/ Ed Lehotsky
 
/s/ Bhupesh Thakkar
Owner
 
Contractor
Ed Lehotsky
 
Bhupesh Thakkar
Name
 
Name
SVP LNG E&C
 
Senior Project Manager
Title
 
Title
September 13, 2017
 
August 24, 2017
Date of Signing
 
Date of Signing






